DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
In claims 2-4, in last two lines, note that the recitation of “a third-order intermodulation distortion occurring in the first amplifier” appears to be out of context, since second harmonic distortion has no relation to the third order intermodulation distortion. It is well known in the art that the second harmonic distortion arises from the second order intermodulation distortion not the third order intermodulation. It is, therefore, suggested that this section be removed from claims 2-4. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshio (JPS5573115, cited by the applicant, a machine translation has been annotated and referenced for discussion, which is added to the office action).
[AltContent: ][AltContent: textbox (10)][AltContent: textbox (TWTA)][AltContent: textbox (f)][AltContent: textbox (i)][AltContent: textbox (NOUT)][AltContent: textbox (IN)][AltContent: textbox (OUT)][AltContent: textbox (PDIN)]
    PNG
    media_image1.png
    280
    496
    media_image1.png
    Greyscale

Fig. 2 of Yoshio annotated by the examiner for ease of reference.

Regarding claim 1, Yoshio (i.e. Fig. 2, see the abstract section of the machine translation of Yoshio) describes a power amplifier circuit (Designated as 10 by the examiner in annotated Fig. 2 of Yoshio as shown above comprising the traveling wave tube amplification device with feedback mechanism for corrections) comprising: a first amplifier (a traveling wave tube amplifier, TWTA 5) that amplifies a first signal (a predistorted input signal, designated by the examiner as PDIN, Fig. 2) and outputs a second signal (non-linear output signal, designated by the examiner as NOUT, Fig. 2), an extraction circuit (branching filter at the output of the TWTA 5, designated by the examiner as 2f, Fig. 2, that selectively isolates a second harmonic that is included in the non-linear output signal from the TWTA 5) that extracts a second harmonic (the HPF 6, being a high pass filter, lets the second harmonic 2 pass) that is included in the second signal (non-linear output signal), a phase adjustment circuit (a phase shifter 3, Fig. 2) that adjusts the phase of the extracted second harmonic (2), and a power combiner (branching filter at the input side of the TWTA 5 designated by the examiner as 2i, Fig. 2) configured to combine the phase adjusted extracted second-harmonic ) with a third signal (original input signal, designated by the examiner as IN, Fig. 2), and to output the first signal (PDIN).
Further per claim 2, the phase adjustment circuit (3) is configured to change the phase of the extracted second-harmonic wave (2) such that a signal obtained as a difference between the second-harmonic wave and a fundamental wave included in the first signal is substantially antiphase (adjustments done through phase shifter 3 in order to secure the 180O shifted phase from the 2nd harmonic generated inside TWTA 5, abstract) at an output of the first amplifier (TWTA 5), and per claims 3 & 4, Yoshio further teaches that an amplitude adjustment circuit configured to adjust an amplitude (through the adjustable attenuator 4) of the extracted second-harmonic wave (2) such that a signal obtained as a difference between the second-harmonic wave and a fundamental wave included in the first signal cancels (the attenuation is controlled through attenuator 4 to secure the adjustments of the extracted second harmonic wave (2) with the gain of TWTA 5 such that adequate cancellation of the second harmonic occurs at the output of the TWTA 5 and a steady feedback loop is achieved, abstract), at an output of the first amplifier (TWTA 5). Further per claims 7 & 8, a filter circuit (HPF 6) between the extraction circuit (2f) and the power combiner (2i), the filter circuit (HPF 6) being configured to attenuate a frequency different than a frequency of the second-harmonic wave (High pass filter allows second harmonic to pass but blocks fundamental and any frequency in between), wherein the filter circuit (HPF 6) is arranged outside a semiconductor chip (Yoshio suggests the application of passive components for forming the feedback loop and a TWTA being a high power device is standalone separated from 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 & 6 are allowable since the closest prior art of record Yoshio is silent about the application of an amplifier in the attenuator block 4 and also suggests use of passive components in the feedback path for broader bandwidth. Thus it would not be obvious to use an amplifier in the attenuator block 4 of Yoshio and in regards to claim 6, although Yoshio teaches a third amplifier (1, Fig. 2) configured to amplify a fourth signal and to output the third signal, Yoshio is silent about a second-harmonic-wave attenuation circuit between the third amplifier and the power combiner (2i).
Conclusion
The prior arts NAGAYA (US20120099624) and Noori (US-20030071684) made of record and not relied upon are considered pertinent to applicant's disclosure. Both Nagaya and Noori disclose the invention as recited in claim 1 of the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843